                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL LOVE,                                       Case No. 19-cv-01314-JD
                                                        Plaintiff,
                                   8
                                                                                            ORDER ON PENDING MOTIONS
                                                 v.
                                   9
                                                                                            Re: Dkt. Nos. 7, 17, 18, 22, 34
                                  10     PHUNG T. TRINH, et al.,
                                                        Defendants.
                                  11

                                  12          The Court resolves the pending motions in this ADA case as follows. The hearing that was
Northern District of California
 United States District Court




                                  13   set for September 18, 2019, is VACATED.

                                  14          Plaintiff’s Application for Order for Publication of Summons, Dkt. No. 17: DENIED for

                                  15   lack of good cause.

                                  16          Plaintiff’s Request That the Court Accept the Late-Filed Opposition Brief for Defendant’s

                                  17   Motion to Dismiss, Dkt. No. 22: GRANTED, with the warning that any future requests based on

                                  18   counsel’s calendaring mistakes are not likely to be granted.

                                  19          Pro Se Defendant Phung Trinh’s Motions to Dismiss, Dkt. Nos. 7, 18, 34: Defendant

                                  20   Trinh requests that she “be removed from this proceeding” because she is “not the responsible

                                  21   party for this business . . . [and] I have never had any say in the operation of Mr. A. Pelayo’s

                                  22   business in any way.” Dkt. No. 34 at 1. She has, however, also answered the complaint,

                                  23   admitting that she is “the owner of the property.” Dkt. No. 16 at 2.

                                  24          Putting to one side the procedural propriety of defendant Trinh’s motion under Federal

                                  25   Rule of Civil Procedure 12(b) and N.D. Cal. General Order No. 56, defendant Trinh’s motions

                                  26   must be denied because they present factual arguments that cannot yet be decided at this stage of

                                  27   the case on a motion to dismiss. Defendant Trinh is of course free to renew her arguments at a

                                  28   later stage of the case, as appropriate and necessary.
                                   1          The docket indicates that a mediation hearing has been set with mediator Tamara Lange of

                                   2   the Court’s ADR Unit for October 4, 2019. The parties are encouraged to focus their efforts on

                                   3   reaching an informal settlement of this case.

                                   4          IT IS SO ORDERED.

                                   5   Dated: September 16, 2019

                                   6

                                   7
                                                                                                  JAMES DONATO
                                   8                                                              United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
